   Case 4:20-cv-00670-P Document 24 Filed 09/24/20      Page 1 of 1 PageID 252



                 UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

Alan Snider,
     Plaintiff;

      v.
                                             Case No. 4:20-cv-00670-P
Scott Cain, et al.,
      Defendants.


    PLAINTIFFS’ NOTICE OF SERVICE OF INITIAL DISCLOSURES


To all parties in interest:

Plaintiff Alan Snider served initial disclosures on September 23, 2020, in
accordance with Rule 26(a)(1) and the Court’s Order Requiring Scheduling
Conference and Report for Contents of Scheduling Order (Doc. 19).

    /s/ Warren V. Norred
    Warren V. Norred, Texas Bar No. 24045094
    wnorred@norredlaw.com
    NORRED LAW, PLLC
    515 E. Border; Arlington, Texas 76010
    Telephone: (817) 704-3984; Facsimile: (817) 524-6686
    Counsel for Plaintiff Alan Snider

CERTIFICATE OF SERVICE - I certify that service of the disclosures occurred
on above was served on all parties seeking service in the instant case via the
Court’s e-file system on September 23, 2020, and this notice by the Court’s
electronic service on September 24, 2020.

    /s/Warren V. Norred




PLAINTIFFS’ NOTICE OF SERVICE OF INITIAL DISCLOSURES                        PAGE 1
